Exhibit 99.2 Supplemental Financial Information Fourth Quarter 2013 Table of Contents PRIMERICA, INC. Financial Supplement Page Preface, definition of Non-GAAP financial measures 3 Condensed balance sheets and reconciliation of balance sheet non-GAAP to GAAP financial measures 4 Financial results and other statistical data 5 Statements of income 6 Reconciliation of statement of income non-GAAP to GAAP financial measures 7 Segment operating results 8 Term Life Insurance segment - financial results, key statistics, and financial analysis 9-10 Investment and Savings Products segment - financial results, key statistics, and financial analysis 11 Investment portfolio 12-14 Five-year historical key statistics 15 This document may contain forward-looking statements and information.Additional information and factors that could cause actual results to differ materially from any forward-looking statements or information in this document is available in our Form 10-K for the year ended December 31, 2012. 2 of 15 Preface PRIMERICA, INC. Financial Supplement FOURTH QUARTER 2013 This document is a financial supplement to our fourth quarter 2013 earnings release. It is designed to enable comprehensive analysis of our ongoing business using the same core metrics that our management utilizes in assessing our business and making strategic and operational decisions. Throughout this document we provide financial information that is derived from our U.S. GAAP financial statements and adjusted for two different purposes, as follows: ● Operating adjustments exclude the expense associated with equity awards granted in connection with our initial public offering (“IPO”), the impact of realized investment gains and losses, and the impact of charges recorded for the potential settlement of claims made by certain Florida Retirement System (FRS) plan participants as described in our Form 8-K dated January 16, 2014. ● Adjusted when used in describing stockholders’ equity refers to the removal of the impact of net unrealized gains and losses on invested assets. Management utilizes certain non-GAAP financial measures in managing the business and believes they present relevant and meaningful analytical metrics for evaluating the ongoing business.Reconciliations of non-GAAP to GAAP financial measures are included in this financial supplement. Certain items throughout this supplement may not add due to rounding and as such, may not agree to other public reporting of the respective item.Certain items throughout this supplement are noted as ‘na’ to indicate not applicable.Certain variances are noted as ‘nm’ to indicate not meaningful.Certain reclassifications have been made to prior-period amounts to conform to current-period reporting classifications. These reclassifications had no impact on net income or total stockholders’ equity. 3 of 15 Condensed Balance Sheets and Reconcialition of Balance Sheet Non-GAAP to GAAP Financial Measures PRIMERICA, INC. Financial Supplement (Dollars in thousands) Dec 31, Mar 31, Jun 30, Sep 30, Dec 31, Mar 31, Jun 30, Sep 30, Dec 31, Condensed Balance Sheets Assets: Investments and cash $ Due from reinsurers 3,855,318 3,895,162 3,903,028 3,993,603 4,005,194 4,005,539 3,993,258 4,033,138 4,055,054 Deferred policy acquisition costs 948,087 990,558 1,036,020 1,066,422 1,098,124 1,133,542 1,179,143 1,208,466 Other assets 525,836 522,123 540,010 597,465 579,393 599,840 566,809 564,953 578,009 Separate account assets 2,408,598 2,541,313 2,500,640 2,618,115 2,614,669 2,435,740 2,512,886 2,503,829 Total assets $ Liabilities: Future policy benefits $ Other policy liabilities 589,542 606,793 593,956 595,382 606,310 614,892 584,587 593,083 Income taxes 81,316 88,503 82,755 96,408 114,611 122,925 89,713 101,708 105,885 Other liabilities 381,495 331,112 329,539 424,706 358,577 366,670 344,649 377,690 Notes payable 300,000 300,000 300,000 374,421 374,433 374,445 374,457 374,481 Payable under securities lending 149,358 142,507 143,963 177,666 139,927 133,325 86,272 75,852 89,852 Separate account liabilities 2,408,598 2,541,313 2,500,640 2,630,630 2,618,115 2,614,669 2,435,740 2,512,886 2,503,829 Total liabilities 8,525,169 8,686,602 8,674,211 9,097,028 9,062,461 9,125,463 8,859,162 9,004,174 9,107,923 Stockholders’ equity: Common stock ($0.01 par value) (1) 649 653 599 597 564 567 547 548 Paid-in capital 835,232 842,613 693,717 691,885 602,269 609,100 456,050 464,784 472,632 Retained earnings 344,104 383,847 426,936 468,223 503,173 535,609 572,714 609,778 640,840 Treasury stock — Accumulated other comprehensive income (loss), net: Net unrealized investment gains (losses) not other-than-temporarily impaired 97,082 107,598 107,187 119,836 114,958 112,263 74,845 72,773 67,378 Net unrealized investment losses other-than-temporarily impaired ) Cumulative translation adjustment 51,248 54,584 50,457 55,488 51,358 43,158 48,672 41,975 Total stockholders’ equity 1,326,650 1,387,314 1,276,866 1,337,411 1,275,416 1,307,853 1,146,265 1,195,505 1,222,027 Total liabilities and stockholders' equity $ Reconciliation of Adjusted Stockholders' Equity to Total Stockholders' Equity Adjusted stockholders' equity $ Reconciling items: Net unrealized investment gains (losses) not other-than-temporarily impaired 97,082 107,598 107,187 119,836 114,958 112,263 74,845 72,773 67,378 Net unrealized investment losses other-than-temporarily impaired ) Total reconciling items 95,417 105,617 105,156 118,472 113,923 73,797 71,726 66,032 Total stockholders’ equity $ Adjusted Stockholders' Equity Rollforward Balance, beginning of period $ Net Income 37,204 41,756 46,179 45,600 43,490 43,190 37,201 Shareholder dividends ) Retirement of shares and warrants ) — — Net foreign currency translation adjustment 4,266 3,336 ) 5,514 ) Other, net 8,879 9,020 10,294 7,290 8,559 9,911 13,323 8,736 7,850 Balance, end of period $ Deferred Policy Acquisition Costs Rollforward Balance, beginning of period $ General expenses deferred 7,754 7,003 7,492 7,234 6,869 6,631 7,399 7,396 Commission costs deferred 58,793 66,540 61,238 60,349 60,048 63,835 65,535 63,828 Amortization of deferred policy acquisition costs ) Foreign currency impact and other, net 3,501 3,015 ) 6,223 ) ) ) 4,860 ) Balance, end of period $ Outstanding common shares exclude restricted stock units. 4 of 15 Financial Results and Other Statistical Data PRIMERICA, INC. Financial Supplement YOY Q4 YOY YTD (Dollars in thousands, except per-share data) Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Change % Change YTD YTD $ Change % Change Earnings per Share Basic earnings per share: Weighted-average common shares and fully vested equity awards 65,133,035 61,530,879 57,415,577 56,598,327 56,510,785 54,957,274 55,080,615 ) -4.1
